Citation Nr: 0617789	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  95-21 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1990 for the award of service connection for recurrent major 
depressive disorder.


REPRESENTATION

Veteran represented by:	Louis A. de Mier-Le Blanc, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to January 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which granted service connection for major depression with 
psychotic features and a recurrent dysthymic disorder, and 
assigned a 30 percent disability evaluation, effective 
October 31, 1990.  

In May 1998, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  In July 1998, the 
Board remanded the veteran's claim to the RO for additional 
development.  In March 2003, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  Transcripts of both hearings are associated with 
the claims folder and have been reviewed.

In November 2003, the RO recharacterized the veteran's 
service-connected psychiatric disability as a recurrent major 
depressive disorder and increased its evaluation to 70 
percent, effective October 31, 1990.  In November 2003, the 
veteran expressly withdrew his appeal in writing for an 
initial evaluation in excess of 30 percent for his service-
connected psychiatric disorder.  

In March 2004, the Board, in pertinent part, held the earlier 
effective date issue in abeyance until the RO adjudicated the 
veteran's August 1989 extension request in which to perfect 
an appeal of a May 1988 rating decision.  According to a 
January 2006 letter to the veteran and his attorney, the RO 
determined the veteran's extension request to be untimely.  
That letter also advised the veteran of his appellate rights.  
The veteran has not appealed such matter, and it is therefore 
not in appellate status.




FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by the St. Petersburg Regional Office in a May 1988 
rating decision.  The veteran did not appeal this decision 
within one year of being notified and it became final.  

2.  The veteran's August 1989 request to extend the time in 
which to perfect an appeal of the March 1988 rating decision 
was not timely received by the St. Petersburg Regional 
Office.

3.  On October 31, 1990, the RO received an informal claim to 
reopen the previously denied service connection claim for a 
psychiatric disability.

4.  Prior to October 31, 1990, there is no communication from 
the veteran or his attorney that constitutes a formal claim 
or that may be construed as an informal claim for service 
connection for a psychiatric disability.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than October 31, 1990, for the grant of service connection 
for a psychiatric disability.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in April 2002 and October 2005 letters.  
The October 2005 letter specifically informed the veteran to 
submit any evidence in his possession pertinent to his 
earlier effective date claim.  Both letters informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.   The claims folder contains service 
medical records and post-service medical records, which will 
be addressed as pertinent.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he or his attorney has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's earlier 
effective date claim, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Legal Criteria - Earlier Effective Date

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2005).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board. See 38 U.S.C.A. §§ 7104, 7105 
(West 2002).  If he does not initiate an appeal within one 
year, or if he initiates a timely appeal and the appeal is 
denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2005).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2005).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2005).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. See 38 
C.F.R. § 3.151(a) (2005).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).


Analysis

The veteran contends that he is entitled to an effective date 
prior to October 31, 1990, for the grant of service 
connection for a psychiatric disability.  He contends that 
the effective date should be from the date of his original 
application, received in January 1988.  

In a May 1988 rating decision, the St. Petersburg Regional 
Office denied the veteran's original service connection for a 
psychiatric disability.  In June 1988, the veteran was 
informed, in writing, of the adverse decision and his 
appellate rights.  

In July 1988, the veteran submitted a notice of disagreement 
to the May 1988 rating decision.  In August 1988, the St. 
Petersburg, Florida, Regional Office issued a statement of 
the case to the veteran and his representative.  

In August 1989, the veteran submitted a request for a six-
month extension in which to perfect an appeal of the May 1988 
rating decision.  Attached to such request was a letter from 
the U.S. Army Reserve Personnel Center acknowledging receipt 
of the veteran's application for correction of military 
records.

On October 29, 1990, the St. Petersburg Regional Office 
received a private medical statement indicating that the 
veteran had a depressive disorder.  

On October 31, 1990, the St. Petersburg, Florida, Regional 
Office received the veteran's petition seeking to reopen his 
service connection claim for a psychiatric disability. 

In a July 1991 rating decision, the RO confirmed the previous 
denial of service connection for a psychiatric disability. 

In a March 1992 decision, a VA hearing officer found that new 
and material evidence had been submitted sufficient to reopen 
the veteran's claim.  

In a July 1993 rating decision, the RO granted service 
connection for a psychiatric disability, on a presumptive 
basis, effective from October 31, 1990, the date of the 
reopened claim.  

As discussed above, the veteran was originally denied service 
connection for a psychiatric disability in a May 1988 rating 
decision.  The evidence at that time failed to show that the 
veteran had a psychiatric disability.  

With regard to the issue of finality of the May 1988 rating 
decision, the Board acknowledges the veteran's August 1989 
request to extend the period in which to perfect an appeal of 
the May 1988 rating decision.  As noted in the Board's March 
2004 remand, there is no indication in the claims folder that 
the St. Petersburg Regional Office ever adjudicated or 
responded to the veteran's 1989 extension request.  
Nevertheless, as indicated in the introduction, the RO has 
since adjudicated that matter.  In January 2006, the RO 
advised the veteran and his attorney, in writing, that the 
veteran's August 1989 extension request was untimely.  In 
that letter, the RO also advised the veteran of his appellate 
rights.  

The Board agrees that the veteran's August 1989 extension 
request was untimely, as it needed to be filed prior to 
expiration of the time limit for filing the substantive 
appeal or the 60-day period in which to respond to the 
statement of the case, which would have been on or before 
June 1989.  See 38 C.F.R. § 20.303.  

Since the veteran did not appeal the May 1988 rating decision 
within one year of its issuance, it became final.  
38 U.S.C.A. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1987); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

It is undisputed that the veteran sought to reopen his 
service connection claim for a psychiatric disability on 
October 31, 1990.

Turning to the question of whether the veteran submitted an 
informal claim subsequent to the final May 1988 decision and 
prior to the assigned effective date of October 31, 1990, the 
Board concludes that he did not submit such a claim.

The record does contain medical evidence pertaining to the 
veteran's psychiatric disability prior to October 31, 1990.  
Notwithstanding, an informal claim was not submitted under 38 
C.F.R. § 3.157; the veteran had not been granted service 
connection for a psychiatric disability prior to the assigned 
effective date, and "the mere receipt of medical records 
[prior to that date] cannot be construed as an informal claim 
[under § 3.157]."  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).

The Board also acknowledges that the veteran was found 
disabled by the Social Security Administration, effective 
October 1987, on account of his psychiatric disability.  
Applying the relevant regulations, however, the effective 
date for service connection can be no earlier than the date 
of the claim to reopen.  See 38 C.F.R. § 3.400 (2005).  
Consequently, there is no legal basis upon which to grant an 
effective date prior to October 31, 1990 for service 
connection for recurrent major depressive disorder.  

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to an effective date earlier than October 31, 
1990 for the award of service connection for recurrent major 
depressive disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


